Citation Nr: 0814115	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  02-17 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
neuropathy of the feet and ankles resulting from treatment 
received during a hospitalization in a VAMC from July 29, 
1991, to August 6, 1991.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability involving the groin, back, and/or legs, 
resulting from treatment received during a hospitalization in 
a Department of Veterans Affairs Medical Center (VAMC) from 
July 29, 1991, to August 6, 1991.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
depression resulting from disabilities claimed to have been 
caused by treatment received during a hospitalization in a 
VAMC from July 29, 1991, to August 6, 1991.  

[The issue of whether unreimbursed medical expenses were 
properly counted for the calendar year 2005, for determining 
countable income for pension purposes is the subject of a 
separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of May 2002 and September 2005.  In February 2008, the 
appellant appeared at a videoconference hearing held before 
the undersigned.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional back and leg disability was previously denied in 
an unappealed rating decision dated in June 1996, on the 
basis that no additional disability had been shown.  In 
November 2004, the Board reopened the claim, concluding, in 
essence, that evidence of chronic groin pain was sufficient 
to reopen the claim.  Subsequent to that Board decision, the 
Circuit Court held that a claim based on a distinct and 
separate diagnosis is a new claim.  Boggs v. Peake, No. 2007-
7137 (Fed. Cir. Mar. 26, 2008).  However, since the Board 
explicitly relied on symptoms involving groin pain to reopen 
the claim, that must be considered as part of the reopened 
claim.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. 
Cir. 2000) (holding that VA has obligation to explore all 
legal theories, including those unknown to the veteran, by 
which he can obtain benefits sought for the same disability).  
In this case, the veteran has specifically complained of 
groin pain in connection with the claim since the beginning.

In September 2005, the RO denied a separate claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability consisting of neuropathy of the feet and ankles.  
Although pertaining to the same hospitalization, this is a 
new disability, not previously mentioned, and, hence, a 
separate claim.  See Boggs.  Although later combined with the 
first issue, the issue was initially properly developed as a 
separate claim, with a separate statement of the case and 
separate substantive appeal, and is thus properly before the 
Board.  

The claim pertaining to a depressive disorder is likewise a 
separate claim.  However, it has previously been erroneously 
characterized as a claim for service connection.  However, 
the veteran's contentions have addressed solely depression as 
due to the August 1991 surgery, and disabilities he claims 
were due to that surgery.  The May 2001 statement accepted as 
a claim stated that he had depression as a result of the pain 
and discomfort since the surgery.  Moreover, although the RO 
discussed direct service connection in the May 2002 decision 
and October 2002 statement of the case, the issue was framed 
as "service connection for depression, as secondary to 
residuals, right inguinal hernia."  Secondary service 
connection may only be granted for disabilities which are 
secondary to service-connected disabilities; compensation for 
a disability secondary to a disability incurred due to VA 
treatment would become part of the "additional disability," 
under claim for compensation under 38 U.S.C.A. § 1151, and 
not a service-connected disability.  The Board has 
recharacterized the veteran's claim to more accurately 
reflect his stated interests.

The issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for additional disability involving the groin, back, 
and/or legs, and for depression resulting from treatment 
received during a hospitalization in a Department of Veterans 
Affairs Medical Center (VAMC) from July 29, 1991, to August 
6, 1991 are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDING OF FACT

Neuropathy of the feet and ankles has not been medically 
attributed to VA hospital care from July 29, 1991, to August 
6, 1991.  


CONCLUSION OF LAW

The criteria for compensation for neuropathy of the feet and 
ankles, claimed to have resulted from VA hospital care from 
July 29, 1991, to August 6, 1991, have not been met. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R.§  3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In April 2005, prior to the initial adjudication of the claim 
for 38 U.S.C.A. § 1151 compensation for neuropathy of the 
feet and ankles, the RO notified the veteran of the 
information necessary to substantiate that claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was also told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He 
was informed of the specific types of evidence he could 
submit that would be pertinent to his claim, and he was told 
that it was still his responsibility to support the claim 
with appropriate evidence.  In March 2006, he was provided 
with information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the claim was 
readjudicated, and supplemental statements of the case were 
provided, thus correcting the timing defect.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Thus, the duty to notify has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  All available, potentially relevant VA treatment 
records have been obtained, including the records pertaining 
to the VA hospitalization from July 29, 1991, to August 6, 
1991.  In addition, private records identified by the veteran 
have been obtained.  The appellant has not identified any 
other potentially relevant records.  A VA medical examination 
was obtained in May 2005, and is adequate as to the issues 
decided herein.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
The veteran testified at a hearing before the undersigned in 
February 2008.  
 
Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Merits of 38 U.S.C.A. § 1151 Claim -Neuropathy 

Compensation or DIC shall be awarded for a qualifying 
additional disability or death of a veteran in the same 
manner as if the additional disability or death were service 
connected.  Such is considered a qualifying additional 
disability or death under the law if it is not the result of 
the veteran's own willful misconduct and the disability or 
death was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
additional disability or death was:  1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or 2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

Thus, in order to establish entitlement to compensation under 
this law, there must be additional disability, not the result 
of the veteran's own willful misconduct, which was caused by 
VA treatment, and such additional disability must be either 
caused by VA fault, or not reasonably foreseeable. 

Prior to the right hernia repair surgery at issue, VA 
treatment records show that in June 1991, it was noted that 
the veteran had a history of a left inguinal hernia repair in 
1986.  At that time, a right inguinal hernia had also been 
diagnosed, but not repaired.  Now, the veteran complained 
that it had lately become symptomatic.  He had pain in the 
morning, and noted bulging.  On examination, a small hernia 
palpated medially.  

Records of the VA hospitalization from July 29, 1991, to 
August 6, 1991, show that the veteran reported swelling in 
the right inguinal region off and on for the last three 
months, which was increased by lifting heavy loads, 
straining, or coughing.  It was decreased by lying down.  He 
signed an informed consent form prior to the operation, 
although the specific risks were not set forth.  The 
operative report shows that a hernia sac was transected and 
cut near the posterior wall of inguinal canal, which was 
strengthened with sutures.  A small lipoma of the cord was 
removed as well.  He tolerated the procedure well.  The day 
after the surgery, he had swelling in right inguinal area, 
and complained of pain in the incision.  On August 2, he had 
no complaints of pain, but was moving very slowly.  On August 
4, he complained of discomfort when moving about, although he 
was walking in the hall.  The incision line was slightly 
edematous but there was no redness or drainage.  At the time 
of discharge, the incision was clean and dry; pain was 
controlled but not absent; and he was told not to lift more 
than 5 pounds for 6 weeks, or drive for 2 weeks.  
 
The first outpatient follow-up, on August 13, 1991, noted 
that he continued to have significant pain in the groin and 
was recovering more slowing than with his hernia repair 5 
years ago.  On examination, the right hernia scar was healing 
normally, but he had a marble size induration in the lower 
third area, without signs of inflammation.  On August 30, 
1991, incisional pain was noted to have resolved.  He was 
advised to avoid heavy lifting for 8 weeks.  

The veteran contends that he has developed neuropathy in his 
feet and ankles, which he believes is due to the 1991 right 
inguinal hernia surgery.  As can be seen in the summary 
above, there were no complaints of foot symptoms during the 
hospitalization from July 29, 1991, to August 6, 1991.  

VA medical records show that in February 2000, the veteran 
complained of occasional numbness and burning in his feet.  
In April 2001, he complained of pain in the balls of his 
feet.  In May 2003, he complained of neuropathic pain in both 
feet.  

On a VA examination in May 2005, the veteran said that the 
1991 hernia surgery had also caused neuropathy of his feet.  
His main complaint seemed to be about the neuropathy in his 
feet.  The examiner noted that the veteran had read that 
neuropathy could be a side effect of surgery, which he had 
interpreted to mean that any surgery could cause any 
neuropathy.  However, the examiner did not believe that there 
was any relationship between the neuropathy on the soles of 
his feet, with extension to the ankles, and the hernia 
surgery.  He noted that different nerve distributions were 
involved.  Thus, he concluded that it was NOT as likely as 
not that the complaints of neuropathy were in any way-
directly or indirectly-related to the hernia repair done in 
1991.  

Subsequent VA treatment records show that in December 2005, 
it was noted that the veteran had peripheral neuropathy.  
However, there is no medical evidence linking his neuropathy 
of the feet to the 1991 hernia surgery.  

The only medical evidence discussing whether the neuropathy 
was due to the hernia surgery determined that there was no 
connection.  Neither the Board nor the veteran possesses the 
necessary medical expertise to challenge the results of this 
medical opinion.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992) (a layman is not competent to offer a diagnosis or 
medical opinion); Jones v. Principi, 16 Vet. App. 219, 225 
(2002) (Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  That opinion was based on review of the 
relevant medical records, and noted that different nerve 
distributions were involved.  

In determining whether a veteran has an additional disability 
due to VA medical care, VA compares the veteran's condition 
immediately before the beginning of the relevant care or 
treatment to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).  In this case, the medical 
records do not show any complaints of neuropathy or foot pain 
until several years after the surgery.  Moreover, there is no 
medical evidence to contradict the medical conclusion that 
there was no relationship between the August 1991 inguinal 
hernia surgery, and the neuropathy of the feet and ankles 
which developed several years later.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
does not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Compensation under 38 U.S.C.A. § 1151 for neuropathy of the 
feet and ankles claimed to have resulted from a VA 
hospitalization from July 29, 1991, to August 6, 1991, is 
denied.




REMAND

The medical evidence of record indicates that the veteran may 
have had a longer than expected convalescence from his 
inguinal hernia surgery in August 1981.  According to his own 
testimony, he eventually felt better, but symptoms of pain 
returned in about a year or two.  VA treatment records show 
that in February 1994, he continued to complain of pain in 
the right inguinal area along the superior edge of the 
incision, radiating to the right groin with activity.  In 
March 1994, it was noted that the veteran continued to 
complain of right inguinal pain which radiated into the groin 
with activity.  A computerized tomography (CT) scan in 
December 1993 had not shown any evidence of hernia, and the 
impression was probable nerve entrapment.  Subsequent medical 
records show that the severity and etiology of the veteran's 
right inguinal pain has never been established.  On a 
February 1996 cardiology consult, the veteran also complained 
of pain in the prior right inguinal hernia site.  He was 
noted to be depressed, with some degree of occupation with 
somatic symptoms. 

In April 2000, the veteran had a recurrence of the right 
inguinal hernia performed privately.  Although initially 
quite pleased with the results, a year later, he was noted to 
still have pain whenever he exerted himself.  He had right 
inguinal swelling on examination.  In May 2001, M. Wenger, 
M.D., reported that the symptoms described on that occasion 
did not seem to be typical of an entrapment type syndrome.  
However, VA records show that a surgery consult in December 
2003 resulted in an impression of an entrapped nerve.  

On the May 2005 VA examination, the examiner concluded that 
there were no objective signs of additional disability on 
examination.  However, in support of his opinion, the 
examiner also noted that the VA outpatient treatment records 
he reviewed did not show complaints of pain resulting from 
the initial inguinal hernia surgery.  On the contrary, 
however, the VA medical records on file are replete with 
complaints of chronic inguinal pain.  Private records 
likewise show complaints of chronic pain.  The Board is not 
obliged to accept an opinion based on inaccurate medical 
history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

Moreover, although the examiner found no objective disability 
to be present at that time, evidence since then includes a 
December 2005 VA outpatient treatment with an impression of a 
trapped nerve in the mesh.  In addition, in March 2007, S. 
Bruns, M.D., evaluated the veteran, and reported an 
impression of right ilioinguinal nerve entrapment status post 
herniorrhaphy.

With respect to the depression, the evidence is similarly 
inconsistent.  In May 2001, he underwent a comprehensive VA 
mental health evaluation, which concluded that he had 
depression due to medical condition, with the chronic pain 
since the 1991 hernia surgery noted to be the medical 
condition.  In addition, in November 2002, W. O'Brien, M.D., 
said that the veteran had slowly developed depression 
secondary to the presence of chronic pain at the site of a 
previous right sided inguinal herniorrhaphy in 1991.  VA 
mental health treatment records dated in December 2002 note 
that the veteran's depression seemed to be secondary to 
injuries.  The diagnosis was organic affective disorder.  

However, VA mental health clinic treatment records show that 
in December 2001, depression for 8 years correlating with 
declining health and multiple deaths of friends and family 
members, was noted, as well as chronic pain following hernia 
surgery.  The most recent records show a diagnosis of 
adjustment reaction with depressed mood, with no notation as 
to the cause of the adjustment reaction.  

There is, however, considerable evidence of chronic pain in 
the site of the surgery itself, and an entrapped nerve has 
been suspected as the cause on many occasions, by both 
private and VA doctors, although never confirmed.  
Depression, or depressive symptoms, have also been associated 
with the complaints of chronic pain, but, again, not with 
sufficient particularly as to reach a determination.  Hence, 
additional examinations must be afforded, to determine 
whether the veteran has a diagnosed organic disability, to 
include an entrapped nerve, resulting from the August 1991 
right inguinal hernia surgery, and whether he has a 
psychiatric disability related to the surgery.  If so, it 
must be determined whether such was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a surgical 
and/or neurological VA examination by an 
appropriate specialist to determine 
whether the surgery performed during a VA 
hospitalization from July 29, 1991, to 
August 6, 1991, resulted in additional 
groin/inguinal disability, to specifically 
include nerve entrapment.  The diagnosis 
of any such additional disability should 
be provided.  If the examiner finds that 
additional disability is present, the 
following questions should be addressed:
*  Was the additional inguinal disability 
due to carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in furnishing the hospital care, 
medical or surgical treatment?  
*  Did VA fail to exercise the degree of 
care that would be expected of a 
reasonable health-care provider in 
treating the veteran's symptoms?  
*  Was the additional disability an event 
that was not reasonably foreseeable?  This 
question also includes whether the risk of 
that event was the type of risk that a 
reasonable health care provider would have 
disclosed in connection with the VA 
informed consent procedures currently in 
effect.  

The conclusions must be based on medical 
findings, which must be reported in 
detail. It is imperative that the claims 
files be made available to and be reviewed 
by the examiner in connection with the 
examinations.  

It would be helpful if the examiner would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

2.  Schedule the veteran for a VA 
psychiatric examination by an appropriate 
specialist to determine whether the 
surgery performed during a VA 
hospitalization from July 29, 1991, to 
August 6, 1991, resulted in an acquired 
disability, connected with chronic pain.  
The diagnosis of any such additional 
disability should be provided.  If the 
examiner finds that additional disability 
is present, the following questions should 
be addressed:
*  Was the additional psychiatric 
disability due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault 
on the part of the VA in furnishing the 
hospital care, medical or surgical 
treatment?  
*  Did VA fail to exercise the degree of 
care that would be expected of a 
reasonable health-care provider in 
treating the veteran's symptoms?  
*  Was the additional disability an event 
that was not reasonably foreseeable?  This 
question also includes whether the risk of 
that event was the type of risk that a 
reasonable health care provider would have 
disclosed in connection with the VA 
informed consent procedures currently in 
effect.  

The conclusions must be based on medical 
findings, which must be reported in 
detail. It is imperative that the claims 
files be made available to and be reviewed 
by the examiner in connection with the 
examinations.  

It would be helpful if the examiner would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

3.  After ensuring that any actions needed 
to comply with VA's duty to assist and 
notice obligations are accomplished, 
adjudicate the issues of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
additional disability involving the groin, 
back, and/or legs, and for a depressive 
disorder resulting from treatment received 
during a hospitalization in a VAMC from 
July 29, 1991, to August 6, 1991.  If 
either claim is denied, furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
provide an opportunity for response, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


